DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MICHAEL ANTHONY SMITH,
                             Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                     Nos. 4D14-2152 and 4D14-2339

                            [February 24, 2016]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mindy Solomon, Judge; L.T. Case Nos.
12-00013 CF10A and 12-12416 CF10A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Nicholas I. Igwe,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Smith appeals his judgment and sentence after a jury found him guilty
of burglary and petit theft, and the trial court found him in violation of
probation. Smith argues that the trial court erred in denying his motion
for judgment of acquittal. We affirm as to that issue. Smith also argues,
and the State concedes, that the trial court erred in failing to enter a
sufficient order revoking his probation. We reverse as to this issue, and
remand for the trial court to make the appropriate findings.

   A jury found Smith guilty of burglary and petit theft. After adjudicating
Smith guilty of those crimes, the trial court also found that Smith violated
his probation, orally stating:

         The Court’s going to take judicial notice of the fact that Mr.
      Smith was placed on probation and the allegation that he
      violated probation by committing the offense of grand theft
      and petit theft, and a jury of his peers found him guilty of that.
      I believe I adjudicated him guilty of that.
          The Court finds it’s a willful, substantial and material
      violation based on the fact that he was on probation at the
      time the offense was committed and in fact was found guilty
      of the offense of burglary and of petit theft.

In addition to its oral pronouncements, the record contains a handwritten
notation on the disposition order revoking Smith’s probation, which simply
states: “Def found guilty to violation allegations.”

   “If a trial court revokes a defendant’s probation, the court is required
to render a written order noting the specific conditions of probation that
were violated.” King v. State, 46 So. 3d 1171, 1172 (Fla. 4th DCA 2010)
(emphasis added). Because the trial court failed to comply with this
requirement, we reverse.

   In Drayton v. State, 710 So. 2d 1018, 1019 (Fla. 4th DCA 1998), we
held that a “slip sheet” complied with the requirement of a written order
where it “specif[ied] the reasons, i.e., the specific violations found, for a
revocation of probation or community control.” (emphasis added). Here,
however, the written order referenced only “violation allegations,” without
specifying which ones. Additionally, although the trial court orally
referenced the jury verdict and the State had previously stated that it was
proceeding on only the allegations in reference to the burglary and theft
charges, the trial court did not make a written order that noted the specific
conditions on which the violation was based. The State concedes this was
error, and both sides agree that the proper remedy is to remand the case
for the trial court to enter a proper order. See King, 46 So. 3d at 1172.
We also note that Smith’s presence is not required for entry of such an
order on remand. Jones v. State, 638 So. 2d 126, 127 (Fla. 1st DCA 1994).

   Affirmed in part, reversed in part, remanded with instructions.

CIKLIN, C.J., CONNER and KLINGENSMITH, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2